 
 
I 
108th CONGRESS 2d Session 
H. R. 4781 
IN THE HOUSE OF REPRESENTATIVES 
 
July 8, 2004 
Ms. Bordallo (for herself, Mrs. Christensen, Mr. Faleomavaega, and Mr. Acevedo-Vilá) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend titles XVIII and XIX of the Social Security Act to provide for equitable treatment of residents of territories with respect to transitional assistance and low-income subsidies under the Medicare prescription drug benefit program. 
 
 
1.Short titleThis Act may be cited as the MMA Territorial Equity for Low-Income Individuals Act of 2004. 
2.Equitable treatment of residents of territories under medicare prescription drug transitional assistance program 
(a)In generalSubsection (b)(2)(A) of section 1860D–31 of the Social Security Act (42 U.S.C. 1395w–141) is amended by inserting after or the District of Columbia the following: or in Puerto Rico, the Virgin Islands, Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands. 
(b)Conforming change in availability of fundsSubsection (j)(2) of such section is amended— 
(1)by striking for the entire period of the operation of this section and inserting for 2004; and 
(2)by striking subparagraph (D). 
(c)Additional conforming amendments 
(1)Subsection (b) of such section is amended— 
(A)by adding at the end of paragraph (2)(A) the following: The poverty line to be applied under this subparagraph to an individual residing in a territory shall be the same as the poverty line applicable to individuals residing in the continental United States.; and 
(B)by adding at the end of paragraph (3) the following: The poverty line to be applied under this paragraph to an individual residing in a territory shall be the same as the poverty line applicable to individuals residing in the continental United States.. 
(2)Subsection (f)(3)(C)(ii) of such section is amended by striking that is one of the 50 States or the District of Columbia. 
(d)Effective dateThe amendments made by this section shall take effect on January 1, 2005. 
3.Equitable treatment of residents of territories in premium and cost-sharing subsidies under medicare prescription drug program 
(a)In generalSection 1860D–14(a)(3) of the Social Security Act (42 U.S.C. 1395w–114(a)(3)) is amended by striking subparagraph (F). 
(b)Conforming amendments 
(1)Section 1935 of such Act (42 U.S.C. 1396v) is amended— 
(A)in subsections (a) and (c)(1), by striking subject to subsection (e); 
(B) in subsection (c)(1)(A), by striking Each of the 50 States and the District of Columbia and inserting Each State; 
(C)in subsection (c)(2)(A)(i), by striking and at the end of subclause (I), and by adding after subclause (II) the following new subclause: 
 
(III)in the case of a territory subject to a limitation on payments under this title under subsections (f) and (g) of section 1108, the ratio of the total amounts of the payment limitations under such subsections for such territory for fiscal year 2003, to the total amounts that would be payable to such territory under this title for such fiscal year but for such payment limitations; and; and 
(D)by striking subsection (e). 
(2)Section 1108(f) of such Act (42 U.S.C. 1308(f)) is amended by striking and section 1935(e)(1)(B). 
(3)Section 1860D–14(a)(3)(C) of such Act (42 U.S.C. 1395w–114(a)(3)(C)) is amended by adding at the end the following: The poverty line to be applied in the territories shall be the same as the poverty line applied to States in the continental United States..  
(c)Effective dateThe amendments made by this section shall be effective as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
4.Institute of Medicine report on access of medicare beneficiaries in territories to prescription drugs 
(a)In generalThe Secretary of Health and Human Services shall request the Institute of Medicine of the National Academy of Sciences to undertake a study that examines the access of medicare beneficiaries residing in the United States territories to prescription drugs during each of 3 periods: 
(1)Before MMAThe period before the date of the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
(2)Discount card and transitional assistanceThe period during the implementation of the discount card and transitional assistance program (under section 1860D–31 of the Social Security Act). 
(3)Implementation of prescription drug benefitThe period beginning on January 1, 2006. 
(b)ReportThe study under subsection (a) shall include a report to the Secretary, the Committees on Ways and Means and Energy and Commerce of the House of Representatives, and the Committee on Finance of the Senate, on the results of such study. Such report shall include information on— 
(1)the relative cost of prescription drugs to medicare beneficiaries residing in the territories, both retail and as affected through benefit changes effected under the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173); and 
(2)statistical health improvements of such beneficiaries as a result of the enactment of such law. 
 
